 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   NATIONAL OUTSOURCING SERVICES,                           Case No. 2:19-CV-00131-JCM-EJY
     INC., a Florida corporation; NATIONWIDE
 5   OUTSIDE SERVICES CORP., a Florida
     corporation,
 6                                                                          ORDER
                    Plaintiff,
 7
            v.
 8
     TS DYNAMIC CORP., a Nevada corporation;
 9   TROV SIBEL, an individual; NATIONWIDE
     OFFICE SUPPORT CORP., a California
10   corporation; TS AG CORP. d/b/a
     NATIONWIDE OUTSIDE SERVICES
11   CORP., a California corporation; TS RISK
     CORP. d/b/a NATIONWIDE OUTSIDE
12   SERVICES CORP., a California corporation;
     DOES 1 to 10, inclusive,
13
                    Defendants.
14

15          Before the Court is Lewis Roca Rothgerber Christie LLP’s Motion to Withdraw as Counsel
16   of Record (ECF No. 34) for Plaintiffs National Outsourcing Services, Inc. and Nationwide Outside
17   Services Corp. (collectively the “Plaintiffs”). No opposition to the Motion to Withdraw was filed as
18   of the date of this Order. Good cause appearing,
19          IT IS HEREBY ORDERED that the Motion to Withdraw as Counsel of Record (ECF No.
20   34) is GRANTED.
21          IT IS FURTHER ORDERED that discovery shall be stayed for the period commencing with
22   the date of this Order through February 14, 2020, providing Plaintiff a fair opportunity to retain new
23   counsel. The stay of discovery shall be automatically lifted as of 5 p.m. on February 14, 2020.
24

25

26

27

28
                                                      1
 1          IT IS FURTHER ORDERED that withdrawing counsel shall serve a copy of this Order on

 2   Plaintiffs at their last known addresses. To the extent withdrawing counsel has email addresses for

 3   each or all Plaintiffs, withdrawing counsel shall also email a copy of this Order on such Plaintiffs

 4   via email.

 5

 6          DATED: January 24, 2020.

 7

 8                                                ELAYNA J. YOUCHAH
                                                  UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
